Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 1-20 were previously pending and were rejected in the previous office action. Claim(s) 1, 10, and 16 were amended. Claim(s) 2-9, 11-15, and 17-20 were left as originally/previously presented. Claim(s) 1-20 are currently pending and have been examined. 

Response to Arguments
Claim Rejections - 35 USC § 101
	Applicant’s arguments, see pages 8-10 of Applicant’s Response, filed May, 07,
2021, with respect to ‘Alice,’ 35 USC § 101 rejection have been fully considered but they are not persuasive.
	First, Applicant argues, on page(s) 8-10, that the amended Independent Claim(s) 1, 10, and 16, do not fall within the revised Step 2A prong one framework. Examiner, respectively, disagrees with applicant. As an initial matter, examiner, respectfully, notes that applicant’s claim limitations were not analyzed under mental processes as applicant states. Assuming, that they were analyzed under mental processes courts do not distinguish between claims that recite mental processes performed by humans and claims that recite mental processes performed on a computer. As the Federal Circuit has explained, "[c]ourts have examined claims that Versata Dev. Group v. SAP Am., Inc., 793 F.3d 1306, 1335, 115 USPQ2d 1681, 1702 (Fed. Cir. 2015). Similar to, Electric Power Group v. Alstom, S.A., when the court provided that claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind. Here, applicant’s claims are similar to collecting shift data for vehicles and then determining the available timeslots for ta requested order, which, the available timeslots will then be displayed to the user terminal thus merely collecting delivery time information, analyzing the available time slots, and then displaying the time slot information to a user. However, to the extent that applicant has some merit that the claims cannot be performed mentally. Courts have provide various sub-groupings within organizing human activity grouping encompass both activity of a single person (for example, a person following a set of instructions or a person signing a contract online) and activity that involves multiple people (such as a commercial interaction), and thus, certain activity between a person and a computer (for example a method of anonymous loan shopping that a person conducts using a mobile phone) may fall within the "certain methods of organizing human activity" grouping. It is also noted that the number of people involved in the activity is not dispositive as to whether a claim limitation falls within this grouping. Instead, the determination should be based on whether the activity itself falls within one of the sub-groupings, see MPEP 2106.04(a)(2)(II). Examiner, respectfully, notes that the specific limitation(s) that fall within the subject matter Credit Acceptance Corp v, Westlake Services, where the court found that that processing a credit application between a customer and dealer, where the business relation is the relationship between the customer and the dealer during the vehicle purchase was merely a commercial transaction, which, is a form of certain methods of organizing human activity. Here, the claim(s) are similar to a business relationship between an entity and a customer, which, the entity receives schedule information for multiple delivery vehicles in various geographical areas. The entity will then provide the available timeslots to a user, which, the user will then select a time slot for the delivery of an order. The entity will then provide the order assignments to the delivery vehicles thus the claims are directed to the abstract idea of a business relation such as providing delivery time slots for the delivery of an order. Also, assigning hair designs to balance head shape, In re Brown, 645 Fed. Appx. 1014, 1015-16 (Fed. Cir. 2016) (non-precedential). Thus, examiner disagrees with applicant’s argument(s) and applicant’s claims fall within the enumerated grouping of certain methods of organizing human activity. 

	Second, Applicant argues, on page(s) 18-19, that the amended Independent
Claim(s) 1, 10, and 16, do not fall within the revised Step 2A Prong Two framework.
Examiner, respectively, disagrees with applicant. As an initial matter, examiner provided a detailed analysis of how the additional elements are not integrated into a practical Claim(s) 1 and 10: a database, a computing device, a user terminal, and a first/second vehicle server; and Claim 16: a non-transitory computer readable medium, a processor, a device, a first/second vehicle server, and a user terminal). Examiner, notes that a database, a computing device, a user terminal, a first/second vehicle server, and a non-transitory computer readable medium, respectively, are recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer. Similar to, Affinity Labs v. DirecTv, the court has held that using a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) are additional elements that amount to no more than “applying,” the judicial exception, see MPEP 2106.05(f). Here, the above additional elements are merely receiving, transmitting, and storing delivery time information which is no more than “applying,” the judicial exception. Also, similar to TLI Communications, the court found that gathering and analyzing information using conventional techniques and displaying those results are not sufficient to show an improvement to technology. Here, applicant’s claims are no different than TLI Communications as the claims merely gather shift data for a plurality of vehicles in geographical areas and then determine if certain times are available, "an improvement to the information stored by a database is not equivalent to an improvement in the database’s functionality," BSG Tech LLC v. Buyseasons, Inc., 899 F.3d 1281, 1287-88, 127 USPQ2d 1688, 1693-94 (Fed. Cir. 2018). Therefore, applicant’s Claims are not a practical application of the abstract idea.
 
	Third, Applicant argues, on page(s) 17, that the limitations represent a specific technological improvement over the prior art processes. Examiner, respectfully, disagrees. As, an initial matter, the specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art. Conversely, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology. If the specification sets forth an improvement in technology, the claim must be evaluated to ensure that the claim itself reflects the disclosed improvement. That is, the claim includes the components or steps of the invention that provide the improvement described in the specification. The claim itself does not need to explicitly recite the improvement described in the specification (e.g., "thereby increasing the bandwidth of the channel"), see MPEP 2106.04(d)(1). An important consideration in determining Affinity Labs v. DirecTv., the court has held that task to receive, store, or transmit data are additional elements that amount to no more than “applying,” the judicial exception, see MPEP 2106.05(f).  Here, applicant has provided that the computing device, database, user terminal, and first/second vehicle server are merely used to receive, transmit, and store delivery vehicle schedule information which is no more than “applying,” the judicial exception thus applicant’s limitations fail to provide an improvement to technology to the extent applicant’s claims cover a particular solution to a problem or a particular way to achieve a desired outcome an improvement.  Also, see TLI Communications which the additional elements of performing functions using a telephone unit and a server and noted that these elements were being used in their ordinary capacity (i.e., the telephone unit is used to make calls and operate as a digital camera including compressing images and transmitting those images, and the server simply receives data, extracts classification information from the received data, and stores the digital images based on the extracted information). 823 F.3d at 612-13, 118 USPQ2d at 1747-48. In other words, the claims invoked the telephone unit and server merely as tools to execute the abstract idea. Thus, the court found that the additional elements did not add significantly more to the abstract idea because they were simply applying the abstract idea on a telephone network without any recitation of details of how to carry out the abstract idea, MPEP 2106.05(f). Therefore, applicant’s arguments are not persuasive as the claim(s) fail to reflect the asserted improvement(s) in applicant’s specification. 

	Fourth, Applicant argues on page 21, that examiner has failed to evaluate applicants’ additional elements individually and in combination under Step 2B. Examiner, respectfully, disagrees with applicant’s argument. Examiner, respectfully, notes that such analysis was provided in the non-final office action mailed on 02/10/2021 on page 5. Therefore, applicant’s arguments are not persuasive

	Fifth, Applicant argues on page, that examiner has failed to analyze under the 2019 guidance the actual claim language recited by the dependent claims. Examiner, respectfully, disagrees with applicant’s argument. Examiner, respectfully, notes that such analysis was provided in the non-final office action mailed on 02/10/2021 on page 

Claim Rejections - 35 USC § 103
	Applicant’s arguments, on Page(s) 10-14, with respect to the 35 U.S.C. 103 rejection for Claim(s) 1-20 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection 
	However, first, applicant argues on pages 10-11, that Kuncl et al. (US 10839695) does not teach a first/second time period that corresponds to a window of time because the timing information is merely associated with shift end time. Examiner, respectfully, disagrees with applicant’s argument. Kuncl et al. teaches that the system will receive profile information for vehicles within first and second sub regions, which, will include timing information, (Column 3, Lines 61-67); (Column 4, Lines 1-5); (Column 12, Lines 47-67); and (Column 13, Lines 1-4). Kuncl et al., also, teaches that the timing information can be associated with the shift end of the individual service provider and/or a typical duration or stopping time when the service provider stops a shift (i.e., window of time). Kuncl et al., also, teaches that the service providers profile information can include times when service providers are to be at locations where they are scheduled or to stop, see column 2, Lines 21-25. Kuncl et al., further, teaches that the system is able to monitor the service providers calendar for other appointments, which, the system will then determine the location of a service provider throughout the day such as 

Secondly, applicant argues on page(s) 11-12, that examiner has mischaracterized Luwang (US 10,846,633) for teaching first time periods based on a start time of the determined second time period because Luwang “demand point,” term doesn’t teach a second time period and that a “arrival time window,” or “feasible arrival time window,” is based on a start time of a second time period. Examiner, respectfully, disagrees with applicant’s arguments. As an initial matter, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicant seems to argue that since Luwang doesn’t teach “a second time period of a plurality of second time periods that at least partially coincides in time with a selected time slot,” then Luwang cannot possibly teach the limitation of “determining a first time period of the plurality of first time periods based on a start time of the determined second time period,” which, examiner guides applicant’s attention to the non-final office action mailed on 02/10/2021 page(s) 12-14, which, Magazinik was used to teach this limitation. Furthermore, Luwang teaches that the demand point is associated with a delivery time window, see paragraph 0030. Luwang, further, teaches that the system will use the demand point(s) start time and the end time to determine the unvisited point arrival time m, AEm, TSm, TEm), thus the arrival time period for the various delivery nodes are based on a demand point start time. Therefore, applicant’s arguments are not persuasive. 

Thirdly, applicant argues on page 13, that Magazinik fails to teach “determining a second time period of the plurality of second time periods that at least partially coincides in time with the selected time slot,” when the backend system determines a time period that is at least partially coincides in time with the shift start and end times. Examiner, respectfully, disagrees with applicant’s argument. Magazinik teaches that a user is able to select a driver for a request, which, will include a time duration (i.e., selected time slot) that can include a start time and end time, see Column 11, 8-11; Column 13, Lines 12-18. The system will then determine that the driver has been selected for the specified time duration, which, the system will take into account the requested start and end time and the drivers shift start and end times. The system will then choose a handoff time (i.e., second time period) based on the above factors, see Column 17, Lines 56-65, and such handoff can occur during the fulfillment of the transportation request, Column 9, Lines 15-19, thus the handoff time can occur within the start and end time of the original request (i.e., partially coincide). Therefore, applicant’s arguments are not persuasive. 

Claim Rejections - 35 USC § 112

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claim(s) 10 and 16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

	Claim 10 recites the limitation(s) “transmitting, to the user terminal, the plurality…,” “receiving, from a user terminal, a selected time slot…,” ”transmitting, to a first vehicle server, a first order…,” and “transmitting, to a second vehicle server, a second order…..” However, applicant has made it unclear if the newly claimed user terminal and first/second vehicle servers are different from the previously claimed terminal and servers. Examiner, respectfully, suggest amending the claim limitations to recite “transmitting, to a user terminal, the plurality…,” “receiving, from the user terminal, a selected time slot…,” “transmitting, to the first vehicle server, a first order…,” and “transmitting, to the second vehicle server, a second order…..” notes that he will interpret the claim as “a access control device….” Therefore, there is insufficient antecedent basis for this limitation.
	Claim 16 recites the limitation(s) “transmitting, to the user terminal, the plurality…,” and “receiving, from a user terminal, a selected time slot….”  However, applicant has made it unclear if the newly claimed user terminal is different from the user terminal previously claimed. Examiner, respectfully, suggest amending the claim limitations to recite “transmitting, to a user terminal, the plurality…,” “receiving, from the user terminal, a selected time slot….” Therefore, there is insufficient antecedent basis for this limitation.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


 Claim(s) 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 2A Prong 1: Independent Claim(s) 1, 10, and 16 recites an entity receiving available time slots for delivery carriers within different geographical areas. The entity will then determine available time slots for the delivery carriers, which, the entity will then provide the user available time slots for the delivery, which, the user will be able to then select their desired time slot. The entity will then receive the uses selected time slot(s) and then assign a first/second orders to the carriers within the different geographical areas.  Independent Claim(s) 1, 10, and 16 as a whole recites limitation(s) that are directed to the abstract idea(s) of certain methods of organizing Claim(s) 1, 10, and 16 recites “communicating,” “communicating with a first plurality of vehicles that execute orders in a first geographical area,” “communicating with a second plurality of vehicles that execute orders in a second geographical area,” “receiving, first shift data from the first plurality of vehicles, wherein the first shift data includes a plurality of first time periods, wherein each first time period corresponds to a window of time that a vehicle of the first plurality of vehicles is available for execution of orders in the first geographical area,” “storing the first shift data,” “receive, second shift data for the second plurality of vehicles, wherein the second shift data includes a plurality of second time periods, wherein each second time period corresponds to a window of time that a vehicle of the second plurality of vehicles is available for execution of orders in the second geographical area,” “receive, a selected time slot for a requested order at a requested order location in the second geographical area,” “determine a plurality of available timeslots for a requested order at a requested order location in the second geographical area,” “transmit the plurality of available timeslots,” “receive a selected time slot of the plurality of available timeslots for the requested order at the requested order location in the second geographical area,” “determine a second time period of the plurality of second time periods that at least partially coincides in time with the selected time slot,” “determine a first time period of the plurality of first time periods based on start time of the determined second time period,” “transmit, a first order assignment for the requested order from a pick-up location in the first geographical area to a drop-off Independent Claim(s) 1, 10, and 16, are similar to an entity receiving time slot information for a plurality of delivery vehicles within various geographical areas, which, the entity will then provide the available time slots to a user. The entity will then receive the selected time slots that were selected by the user, which, the entity will then assign various orders to the vehicles. The mere recitation of generic computer components (Claim(s) 1 and 10: a database, a computing device, a user terminal, and a first/second vehicle server; and Claim 16: a non-transitory computer readable medium, a processor, a device, a first/second vehicle server, and a user terminal) do not take the claims out of the enumerated group of certain methods of organizing human activity. Therefore, Independent Claim(s) 1, 10, and 16 recites the above abstract idea.

Step 2A Prong 2: This judicial exception is not integrated into a practical application because the claims as a whole describes how to generally “apply,” the concept(s) of “communicating,” “communicating,” “communicating,” “receiving,” “storing,” “receiving,” “storing,” “determining,” “transmitting,” “receiving,” “determining,” “determining,” “transmitting,” and “transmitting,” information in a computer environment. Claim(s) 1 and 10: a database, a computing device, a user terminal, and a first/second vehicle server; and Claim 16: a non-transitory computer readable medium, a processor, a device, a first/second vehicle server, and a user terminal). Examiner, notes that a database, a computing device, a user terminal, a first/second vehicle server, a non-transitory computer readable medium, and a processor are recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer. Similar to, Affinity Labs v. DirecTv, the court has held that task to receive, store, or transmit data are additional elements that amount to no more than “applying,” the judicial exception. (MPEP 2106.05(f)). Here, the above additional elements merely receive, store, and transmit delivery time/order information which is no more than “applying,” the judicial exception. Also, similar to TLI Communications, the court found that gathering and analyzing information using conventional techniques and displaying those results are not sufficient to show an improvement to technology. Here, applicant’s claims are no different than TLI Communications as the claims merely gather shift data for a plurality of vehicles in geographical areas and then determine if certain times are available, which, the system will then display those time slot results to a user using conventional elements (e.g., see “apply it” analysis) thus applicant’s claims are merely gathering delivery time information and analyzing that information, which, is then displayed to a user for selection, which, is considered not sufficient to show an improvement. Each of the above limitations simply implement an abstract idea that is no more than mere instructions to apply the exception using a generic computer component, which, is not a practical application of the abstract idea. Therefore, when viewed in combination these additional elements do 

Step 2B: The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as noted previously, the claims as a whole merely describe how to generally “apply,” the abstract idea in a computer environment. Thus even when viewed as a whole, nothing in the claims adds significantly more (i.e., an inventive concept) to the abstract idea. Therefore, the claims are ineligible.

Claim(s) 2-9, 11-15, and 17-20: The various metrics of Dependent Claim(s) 2-9, 11-15, and 17-20, merely narrows the previously recited abstract idea limitations. For the reasons described above with respect to Independent Claim(s) 1, 10, and 16, respectively, these judicial exceptions are not meaningfully integrated into a practical application, or significantly more than an abstract idea.

The dependent claim(s) 2-9, 11-15, and 17-20 above do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) in the dependent claim(s) above are no more than either mere instructions to apply the exception using generic computer component(s) and a field-of-use, which, doesn’t provide an inventive concept. Therefore, Claim(s) 1-20 are not patent eligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claim(s) 1-3, 7-11, and 15-17  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuncl et al. (US 10,839,695) and in view of Luwang et al. (US .

	Regarding Claim 1, Kuncl et al., teaches an apparatus comprising: 
A database. (Column 6, Lines 26-29)(Kuncl et al. teaches a data store (i.e., database))
A computing device communicatively coupled to the database and configured to:
Communicate with a user terminal. (Column 6, Lines 49-58); (Column 7, Lines 56-67); and (Column 8, Lines 1-10)( Kuncl et al. teaches that the network computer system is able to communicate with individual requesters mobile devices, which, will be used to request various transport-related services from a pick-up location to a drop-off/destination location. Kuncl et al., further, teaches that the requester device(s) are able to query the data store for information (i.e., communicatively coupled)) 
Communicate with a first vehicle server that is configured to communicate with a first plurality of vehicles that execute orders in a first geographical area. (Column 3, Lines 61-67); and (Column 4, Lines 1-6)( Kuncl et al. teaches a network computer system that is able to communicate with a plurality of vehicles in a first sub region (i.e., first geographical area))
Communicate with a second vehicle server that is configured to communicate with a second plurality of vehicles that execute orders in a second geographical area. (Column 3, Lines 62-67); and (Column 4, Lines 1-3)( Kuncl et al. teaches a network computer system that is able to communicate with a plurality set of vehicles in two sub regions (i.e., second geographical area). Examiner, respectfully, notes that sub region 14 is the second geographical area and the plurality of vehicles within that sub region are the second plurality of vehicles)
Receive, from the first vehicle server, first shift data for the first plurality of vehicles. (Column 3, Lines 61-67); (Column 4, Lines 1-5); (Column 12, Lines 47-67); and (Column 13, Lines 1-4)( Kuncl et al. teaches that the system will determine a profile component for the vehicles within the first sub region, which, will include timing information associated with the shift end of the individual service provider and/or a typical duration or stopping time when the service provider stops a shift (i.e., window of time))
Wherein the first shift data includes a plurality of first time periods.  (Column 13, Lines 3-4)( Kuncl et al. teaches that the timing data can include a typical duration or stopping time when the service provider will stop their shift)
Wherein each first time period corresponds to a window of time that a vehicle of the first plurality of vehicle is available for execution of 
Store the first shift data in the database. (Column 12, Lines 49-67); and (Column 13, 1-3)(Kuncl et al. teaches that service providers profile information that contains the service providers timing information can be stored in a profile data store) 
Receive, from the second vehicle server, second shift data for the second plurality of vehicles. (Column 3, Lines 62-67); Column 4, Lines 1-3); (Column 12, Lines 49-67); and (Column 13, Lines 1-5)( Kuncl et al. teaches that the network computer is able to communicate with multiple sub regions that contain a plurality of service providers. The system will then obtain profile information for those service providers within the second sub region, which, includes timing information associated with the shift end of the individual service provider (i.e., second shift data))
Wherein the second shift data includes a plurality of second time periods. (Column 13, Lines 1-4)( Kuncl et al. teaches that the timing data can include a typical duration or stopping time when the service provider will stop their shift) 
Wherein each second time period corresponds to a window of time that a vehicle of the second plurality of vehicles is available for execution of orders in the second geographical area. (Column 2, Lines 15-25); (Column 4, Lines 1-5); and (Column 13; Lines 1-4)( Kuncl et al. teaches a system that is able to communicate a plurality of vehicles within more than two sub regions. Further, teaches that the system is able to receive a profile component for the service providers that includes a typical duration or stopping time when a service provider will stop their shift. Kuncl et al., also, teaches that the service providers profile information can include times when service providers are to be at such locations) 
Store the second shift data in the database. (Column 12, Lines 49-67); and (Column 13, 1-3)(Kuncl et al. teaches that service providers profile information that contains the service providers timing information can be stored in a profile data store)







	With respect to the above limitations: while Kuncl et al. teaches a network system that communicates with requesters for receiving transport-related service request. The system also communicate with a plurality of vehicles in first sub-region and a second plurality of vehicles in a second sub-region. Kuncl et al., further, teaches that the system will receive timing data for the plurality of vehicles within the sub-regions, which, the timing information will include a typical duration of a service providers shift. However, Kuncl et al. doesn’t explicitly teach determining multiple timeslots for a requested order, 
	But, Luwang et al. in the analogous art of time and location based deliveries, teaches determine a first time period of the plurality of first time periods based on a start time of the determined second time period.  (Paragraph 0060); and (Claim 2)(Luwang et al. teaches determining a time window for a truck at each delivery point along a trucks schedule. The system will determine an arrival time and a departure time window for each of the nodes. The system will take into account the start time window for a demand point (i.e., second time period) and the feasible end time windows for each of the node n’s within the tree). Examiner, respectfully, notes that the feasible arrival time window and the end feasible arrival time is based on this demand point start and end times, see Claim 2 (i.e., ASm, AEm, TSm, TEm). Examiner, further, notes that the first time is based on a start time period of other delivery nodes) 
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify the system of receiving multiple shift timing information from a plurality of vehicles that are located in two or more sub regions of Kuncl et al., by incorporating the teachings of determining a time period for a delivery 
	With respect to the above limitations: while Luwang teaches a system that can use a demand node arrival time to determine a feasible start and end times based on using the demand point start times. However, Kuncl et al. and Luwang, do not explicitly teach determining multiple timeslots for a requested order, which, the system will transmit available timeslots to a user and the system will receive a timeslot selection from a requester, which, the system will then determine a second time period that coincides with the selected time slot and first time period that is based on the determined second time period. Luwang and Kuncl et al., also, do not explicitly teach that the system will send a first order assignment for the requested order for a pick-up location in the first geographical area to a second geographical and then sending a second order assignment to a second vehicle for the drop-off location in the second location to the requested order location. 
	But, Magazinik et al. in the analogous art of assigning multiple drivers based on a selected start time, teaches 
Receive, from the user terminal, a selected time slot of the plurality of available timeslots, for the requested order at a requested order location in the second geographical area. (Column 2, Lines 66-67); (Column 3, Lines 10-26); and (Column 12, Lines 62-67); and (Column 13, 
Determine a second time period of the plurality of second time periods that at least partially coincides in time with the selected time slot. (Column 10, Lines 64-67); (Column 11, Lines 1-11); (Column 13, Lines 12-18); and (Column 17, Lines 56-65 )(Magazinik et al. teaches that drivers are able to specify their information such as their availability that consist of a shift start time and a shift end time, as taught in Column 10, Lines 64-67 and Column 11, Lines 1-7. Magazinik et al., further teaches that the system will take into account the requested start and end time and the drivers shift start and end times. Magazinik et al., also, teaches that a user is able to select a driver for a request, which, will include a time duration (i.e., selected time slot) that can include a start time and end time, which, the system will then determine that the driver has been selected for the specified time duration. Magazinik et al., further, teaches that the system will then choose a handoff time (i.e., second time period) based on the above factors, which, the handoff time can occur during the fulfillment of the transportation request)
Transmit, to the first vehicle server, a first order assignment for the requested order from a pick-up location in the first geographical area to a drop-off location in the second geographical area during the determined first time period. (Column 10, Lines 64-67); (Column 11, Lines 1-7); (Column 16, Lines 62-67); and (Column 17, Lines 1-5)(Magazinik et al. teaches that drivers are able to specify their information such as their availability that consist of a shift start time and a shift end time, as taught in Column 10, Lines 64-67 and Column 11, Lines 1-7. Magazinik et al., further teaches that the system will take into account the plurality of requested start and end times for the customers and compare them to the drivers shift start and end times (i.e., first time period). The system will then assign a suitable driver to fulfill the transportation request, which the driver will be selected based on the above factors. The driver will then be navigated to the pickup location to the handoff location, Column 17, Lines 1-5)
Transmit, to the second vehicle server, a second order assignment for the requested order from the drop-off location in the second geographical area to the requested order location in the second geographical area during the determined second time period. (Column 18, Lines 9-19); and (Column 19, Lines 33-42)(Magazinik et al. teaches that drivers are able to specify their information such as their availability that consist of a shift start time and a shift end time, as taught in Column 10, Lines 64-67 and Column 11, Lines 1-7. Magazinik et al., further teaches that the system will take into account the requested start and end time and the drivers shift start and end times. The system will then determine a driver to hand the customer off to when the first driver 
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify the system of receiving multiple shift timing information from a plurality of vehicles that are located in two or more sub regions of Kuncl et al. and determining a time period for a delivery using a start time for second delivery point of Luwang et al., by incorporating the teachings of a receiving a selected time slot from multiple requesters and time shift information from multiple drivers, which, will be used to determine a first driver and a second driver to transport a customer within a first and second geographical region of Magazinik et al., since the claimed invention is merely providing some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to enhance the experience of passengers and drivers by selecting appropriate drivers for transportation requests with specified time durations. (Magazinik et al.: Column 2, Lines 4-7)
	With respect to the above limitations: while Magazinik et al. teaches receiving a selected time slot from multiple requesters and time shift data from multiple drivers, 
	But, Raman in the analogous art of analogous art of scheduling an event, teaches 
Determine a plurality of available timeslots for a requested order at a requested order location in the second geographical area.  (Paragraph 0016 and 0021)(Raman teaches that a request for a delivery (e.g., delivery B) in a different geographic location from another delivery (e.g., delivery A). The system will then provide multiple delivery timeslots for selection. Examiner, notes, that the users can be located in different geographic areas, see paragraph 0021) 
Transmit, to the user terminal, the plurality of available timeslots. (Paragraph(s) 0012 and 0041); and (Fig. 1)(Raman teaches that a supplier can provide the user with various timeslot options for selection)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify the system of receiving multiple shift timing information from a plurality of vehicles that are located in two or more sub regions of Kuncl et al., determining a time period for a delivery using a start time for second delivery point of Luwang et al., and a first vehicle transporting a passenger and items to from a pickup location to a hand-off location, which, the second vehicle will then meet the first vehicle at the handoff location and then take the passenger and the items to a 
	
	Regarding Claim 2, Kuncl et al./Luwang et al./Magazinik et al./Raman, teaches all the limitations as applied to Claim 1.
	However, Kuncl et al./Luwang et al., do not explicitly teach  
Wherein the first order assignment to a vehicle of the first plurality of vehicles that is available for execution of the requested order comprises an assignment to deliver goods from a hub to a spoke.  
Wherein the second order assignment to a vehicle of the second plurality of vehicles that is available for execution of the requested order comprises an assignment to deliver goods from the spoke to a destination address.  
	But, Magazinik et al. in the analogous art of assigning multiple drivers based on a selected start time, teaches 
Wherein the first order assignment to a vehicle of the first plurality of vehicles that is available for execution of the requested order comprises an assignment to deliver goods from a hub to a spoke. (Column 16, Lines 62-67); (Column 17, Lines 4-7); and (Column 19, Lines 
Wherein the second order assignment to a vehicle of the second plurality of vehicles that is available for execution of the requested order comprises an assignment to deliver goods from the spoke to a destination address. (Column 19, Lines 34-42)(Magazinik et al. teaches that a second driver is able to pick-up a passenger and the passenger items from the specified handoff location (i.e., spoke), which, the second driver will then be navigated to specified location by the passenger such as airports and or parks, and then the second driver will then deliver the passenger to its final destination (i.e., destination address), see column 17, lines 4-7 and column 9, Lines 16-21 ) 
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify the system of receiving multiple shift timing information from a plurality of vehicles that are located in two or more sub regions of Kuncl et al. and determining a time period for a delivery using a start time for second delivery point of Luwang et al., by incorporating the teachings of a first vehicle transporting a passenger and items to from a pickup location to a hand-off location, which, the second vehicle will then meet the first vehicle at the handoff location and then take the passenger and the items to a final destination of Magazinik et al., since the claimed invention is merely providing some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to combine the prior art reference 

	Regarding Claim 3, Kuncl et al./Luwang et al./Magazinik et al./Raman, teaches all the limitations as applied to Claim 1. 
	However, Kuncl et al., doesn’t explicitly teach wherein the computing device is configured to determine the first time period based on end times of the plurality of first time periods and the start time of the determined second time period.
	But, Luwang et al. in the analogous art of time and location based deliveries, teaches wherein the computing device is configured to determine the first time period based on end times of the plurality of first time periods and the start time of the determined second time period. (Paragraph 0060); and (Claim 2)(Luwang et al. teaches determining a time window for a truck at each delivery point along a trucks schedule. The system will determine an arrival time and a departure time window for each of the nodes. The system will take into account the start time window for a demand point (i.e., second time period) and the feasible end time windows for each of the node n’s within the tree) 
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify the system of receiving multiple shift timing information from a plurality of vehicles that are located in two or more sub regions of Kuncl et al., by incorporating the teachings of determining a time period for a delivery 

Regarding Claim 7, Kuncl et al./Luwang et al./Magazinik et al./Raman, teaches all the limitations as applied to Claim 1. 
However, Kuncl et al./Luwang et al./Magazinik et al., do not explicitly teach wherein the computing device is configured to determine that the second time period at least partially coincides with the selected time slot when there is at last a minimum threshold amount of time that overlaps between the second time period and the selected time slot.
	But, Raman in the analogous art of scheduling an event, teaches wherein the computing device is configured to determine that the second time period at least partially coincides with the selected time slot when there is at last a minimum threshold amount of time that overlaps between the second time period and the selected time slot. (Paragraph(s) 0015-0016, 0033, 0055)(Raman teaches that a delivery vehicle can make deliveries in adjacent time events within one hour of each other (i.e., minimum threshold), as taught in paragraph 0033. Further, teaches that the first time slot selected can be selected from 10-11am and the second time period can be a selected adjacent time period from 11am-12pm, as taught in paragraphs 0015-
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify the system of receiving multiple shift timing information from a plurality of vehicles that are located in two or more sub regions of Kuncl et al., determining a time period for a delivery using a start time for second delivery point of Luwang et al., and a first vehicle transporting a passenger and items to from a pickup location to a hand-off location, which, the second vehicle will then meet the first vehicle at the handoff location and then take the passenger and the items to a final destination of Magazinik et al., by incorporating the teachings of a second time period that overlaps the selected time slot by an hour of Raman, since the claimed invention is merely providing some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help encourage a user to select a time period that will improve resource allocation and scheduling. (Raman: Paragraph 0016)

	Regarding Claim 8, Kuncl et al./Luwang et al./Magazinik et al./Raman, teaches all the limitations as applied to Claim 7.
	But, Kuncl et al./Luwang et al./Magazinik et al., doesn’t explicitly teach wherein the computing device is configured to determine the second time period based on which of the plurality of second time periods most overlaps with the selected time slot.
wherein the computing device is configured to determine the second time period based on which of the plurality of second time periods most overlaps with the selected time slot. ((Paragraph(s) 0016 and 0055)(Raman teaches that a second time period will be provided such as the same time period (i.e., most overlaps) that was selected for delivery A, as taught in paragraph 0016. Examiner, respectfully, notes that overlaps can include either the same time period or one or more adjacent time periods, as taught in paragraph 0055)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify the system of receiving multiple shift timing information from a plurality of vehicles that are located in two or more sub regions of Kuncl et al., determining a time period for a delivery using a start time for second delivery point of Luwang et al., and a first vehicle transporting a passenger and items to from a pickup location to a hand-off location, which, the second vehicle will then meet the first vehicle at the handoff location and then take the passenger and the items to a final destination of Magazinik et al., by incorporating the teachings of a second time period that completely overlaps a first selected time slot of Raman, since the claimed invention is merely providing some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help encourage a user to select a time period that will improve resource allocation and scheduling. (Raman: Paragraph 0016)
	
	Regarding Claim 9, Kuncl et al./Luwang et al./Magazinik et al./Raman, teaches all the limitations as applied to Claim 7.
	But, Kuncl et al./Luwang et al./Magazinik et al., doesn’t explicitly teach wherein the computing device is configured to determine the second time period based on which of the plurality of second time periods that overlap with the selected time slot by at least the minimum threshold mount has an earliest start time.
	But, Raman in the analogous art of scheduling an event, wherein the computing device is configured to determine the second time period based on which of the plurality of second time periods that overlap with the selected time slot by at least the minimum threshold mount has an earliest start time. (Paragraph(s) 0016 and 0055)(Raman teaches that a second time period will be provided such as the same time period (i.e., earliest start time) that was selected for delivery A, as taught in paragraph 0016. Examiner, respectfully, notes that overlaps can include either the same time period or one or more adjacent time periods, which, the system will determine time slots that match a customer current requested time slot and then schedule the customer’s delivery with the overlapped requested delivery time, as taught in paragraph 0055)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify the system of receiving multiple shift timing information from a plurality of vehicles that are located in two or more sub regions of Kuncl et al., determining a time period for a delivery using a start time for second delivery point of Luwang et al., and a first vehicle transporting a passenger and items to from a pickup location to a hand-off location, which, the second vehicle will then meet 

	Regarding Claim 10, Kuncl et al./Luwang et al./Magazinik et al./Raman, a method comprising: 
Receiving, from a first vehicle server, first shift data for a first plurality of vehicles. (See, relevant rejection of Claim 1(b)(d))
Wherein the first shift data includes a plurality of first time periods. (See, relevant rejection of Claim 1(b)(e))
Wherein each first time period corresponds to a window of time that a vehicle of the first plurality of vehicles is available for execution of orders in a first geographical area. (See, relevant rejection of Claim 1(b)(f))
Storing the first shift data in a database. (See, relevant rejection of Claim 1(b)(g))
Receiving, from a second vehicle server, second shift data for a second plurality of vehicles. (See, relevant rejection of Claim 1(b)(h)
Wherein the second shift data includes a plurality of second time periods. (See, relevant rejection of Claim 1(b)(i))
Wherein each second time period corresponds to a window of time that a vehicle of the second plurality of vehicles is available for execution of orders in the second geographical area. (See, relevant rejection of Claim 1(b)(j))
Storing the second shift data in the database. (See, relevant rejection of Claim 1(b)(k))
Determining a plurality of available timeslots for a requested order at a requested order location in the second geographical area. (See, relevant rejection of Claim 1(b)(l))
Transmitting, to the user terminal, the plurality of available timeslots. (See, relevant rejection of Claim 1(b)(m)) 
Receiving, from a user terminal, a selected time slot for a requested order at a requested order location in the second geographical area. (See, relevant rejection of Claim 1(b)(n))
Determining a second time period of the plurality of second time periods that at least partially coincides in time with the selected time slot. (See, relevant rejection of Claim 1(b)(o))
Determining a first time period of the plurality of first time periods based on a start time of the determined second time period. (See, relevant rejection of Claim 1(b)(p)
Transmitting, to a first vehicle server, a first order assignment for the requested order from a pick-up location in the first geographical area to a drop-off location in the second geographical area during the determined first time period. (See, relevant rejection of Claim 1(b)(q))
Transmitting, to a second vehicle server, a second order assignment for the requested order from the drop-off location in the second geographical area to the requested order location in the second geographical area during the determined second time period. (See, relevant rejection of Claim 1(b)(r))

	Regarding Claim 11, Kuncl et al./Luwang et al./Magazinik et al./Raman, teaches all the limitations as applied to Claim 10 and determining the first time period based on end times of the plurality of first time periods and the start time of the determined second time period. (See, relevant rejection(s) of Claim(s) 3 and 11) 

	Regarding Claim 15, Kuncl et al./Luwang et al./Magazinik et al./Raman, teaches all the limitations as applied to Claim 10 and determining that the second time period at least partially coincides with the selected time slot when there is at least a minimum threshold amount of time that overlaps between the second time period and the selected time slot. (See, relevant rejection(s) of Claim(s) 7 and 10)

	Regarding Claim 16, Kuncl et al./Luwang et al./Magazinik et al./Raman, teaches a non-transitory computer readable medium having instructions stored thereon, 
Receiving, from a first vehicle server, first shift data for a first plurality of vehicles. (See, relevant rejection of Claim 1(b)(d))
Wherein the first shift data includes a plurality of first time periods. (See, relevant rejection of Claim 1(b)(e))
Wherein each first time period corresponds to a window of time that a vehicle of the first plurality of vehicles is available for execution of orders in a first geographical area. (See, relevant rejection of Claim 1(b)(f))
Storing the first shift data in a database. (See, relevant rejection of Claim 1(b)(g))
Receiving, from a second vehicle server, second shift data for a second plurality of vehicles. (See, relevant rejection of Claim 1(b)(h))
Wherein the second shift data includes a plurality of second time periods. (See, relevant rejection of Claim 1(b)(i))
Wherein each second time periods corresponds a window of time that a vehicle of the second plurality of vehicles is available for execution of orders in the second geographical area. (See, relevant rejection of Claim 1(b)(j))
Storing the second shift data in the database. (See, relevant rejection of Claim 1(b)(k)
Determining a plurality of available timeslots for a requested order at a requested order location in the second geographical area. (See, relevant rejection of Claim 1(b)(l))
Transmitting, to the user terminal, the plurality of available timeslots. (See, relevant rejection of Claim 1(b)(m))
Receiving, from a user terminal, a selected time slot for a requested order at a requested order location in the second geographical area. (See, relevant rejection of Claim 1(b)(n))
Determining a second time period of the plurality of second time periods based on the second time period coinciding in time with the selected time slot. (See, relevant rejection of Claim 1(b)(o))
Determining a first time period of the plurality of first time periods based on a start time of the determined second time period. (See, relevant rejection of Claim 1(b)(p))
Transmitting, to the first vehicle server, a first order assignment for the requested order from a pick-up location in the first geographical area to a drop-off location in the second geographical area during the determined first time period. (See, relevant rejection of Claim 1(b)(q))
Transmitting, to the second vehicle server, a second order assignment for the requested order from the drop-off location in the second geographical area to the requested order location in the second geographical area during the determined second time period. (See, relevant rejection of Claim 1(b)(r))
Regarding Claim 17, Kuncl et al./Luwang et al./Magazinik et al./Raman, teaches all the limitations as applied to Claim 16 and instructions stored thereon that, when executed by at least one processor, further cause the device to perform operations comprising determining the first time period based on end times of the plurality of first time periods and the start time of the determined second time period. (See, relevant rejection(s) of Claim(s) 3 and 16)

Claim(s) 4, 6, 12, 14, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuncl et al. (US 10,839,695) and in view of Luwang et al. (US 2015/0120600) and Magazinik et al. (US 10,846,633) and Raman (US 2016/0379167), and further in view of Yeatts et al. (US 8,429, 019).
	Regarding Claim 4, Kuncl et al./Luwang et al./Magazinik et al./Raman, teaches all the limitations as applied to Claim 3.
	However, Kuncl et al./Luwang et al./Magazinik et al./Raman, do not explicitly teach wherein the computing device is configured to determine the first time period based on a minimum amount of time difference between the end times of the plurality of first time periods and the start time of the determined second time period.
	But, Yeatts et al. in the analogous art of carriers providing time periods to a customer, teaches wherein the computing device is configured to determine the first time period based on a minimum amount of time difference between the end times of the plurality of first time periods and the start time of the determined second time period. (Column 11, Lines 61-67); (Column 12, Lines 1-15)(teaches that a 
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify the system of receiving multiple shift timing information from a plurality of vehicles that are located in two or more sub regions of Kuncl et al., determining a time period for a delivery using a start time for second delivery point of Luwang et al., a first vehicle transporting a passenger and items to from a pickup location to a hand-off location, which, the second vehicle will then meet the first vehicle at the handoff location and then take the passenger and the items to a final destination of Magazinik et al., and a second time period that completely overlaps a first selected time slot of Raman, by incorporating the teachings of providing a first time 

	Regarding Claim 6, Kuncl et al./Luwang et al./Magazinik et al./Raman/Yeatts et al., teaches all the limitations as applied to Claim 4.  
	However, Kuncl et al./Luwang et al./Magazinik et al./Raman, do not explicitly teach wherein the computing device is configured to:
determine a time difference between each end time of the plurality of first time periods and the start time of the determined second time.
determine the first time period to be the time period of the plurality of first time periods with a smallest time difference that is still greater than the minimum amount of time difference.
	But, Yeatts et al. in the analogous art of carriers providing time periods to a customer, teaches wherein the computing device is configured to:
Determine a time difference between each end time of the plurality of first time periods and the start time of the determined second time period. (Column 11, Lines 61-67); (Column 12, Lines 1-15)(teaches that a system can indicate that a customer desires to schedule a delivery for a particular period of time within a day, see Column 3, Lines 60-67. The system will then provide a 
Determine the first time period to be the time period of the plurality of first time periods with a smallest time difference that is still greater than the minimum amount of time difference. (Column 11, Lines 61-67); (Column 12, Lines 1-15)(teaches that a system can indicate that a customer desires to schedule a delivery for a particular period of time within a day, see Column 3, Lines 60-67. The system will then provide a customer with multiple selectable days and time periods. Further, teaches that the system will obtain delivery availability information from multiple different shipment carriers, which, will specify the delivery periods along with the geographic regions that a carrier is available. Also, the system will determine the minimum lead time (i.e., minimum 
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify the system of receiving multiple shift timing information from a plurality of vehicles that are located in two or more sub regions of Kuncl et al., determining a time period for a delivery using a start time for second delivery point of Luwang et al., a first vehicle transporting a passenger and items to from a pickup location to a hand-off location, which, the second vehicle will then meet the first vehicle at the handoff location and then take the passenger and the items to a final destination of Magazinik et al., and a second time period that completely overlaps a first selected time slot of Raman, by incorporating the teachings of providing a first time period based on multiple available time periods of a carrier, which, is based on a historical minimum lead time rather than a requested lead time of the carrier of Yeatts et al., since the claimed invention is merely providing some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to enhance the degree of certainty of when a customer will receive an item at their designated shipping destination. (Yeatts et al.: Column 1, Lines 35-40)

Regarding Claim 12, Kuncl et al./Luwang et al./Magazinik et al./Raman/Yeatts et al., teaches all the limitations as applied to Claim 11 and determining the first time period based on a minimum amount of time difference between the end times of the plurality of first time periods and the start time of the determined second time period. (See, relevant rejection(s) of Claim(s) 4 and 11)

	Regarding Claim 14, Kuncl et al./Luwang et al./Magazinik et al./Raman/Yeatts et al., teaches all the limitations as applied to Claim 12 and 
Determining the time difference between each end time of the plurality of first time periods and the start time of the determined second time period. (See, relevant rejection(s) of Claim(s) 6(a) and 12)
Determining the first time period to be the time period of the plurality of first time periods with a smallest time difference that is still greater than the minimum amount of time difference. (See, relevant rejection(s) of Claim(s) 6(b) and 12)

	Regarding Claim 18, Kuncl et al./Luwang et al./Magazinik et al./Raman/Yeatts et al., teaches all the limitations as applied to Claim 17 and instructions stored thereon that, when executed by at least one processor, further cause the device to perform operations comprising determining the first time period based on a minimum amount of time difference between the end times of the plurality of first time periods and the start time of the determined second time period. (See, relevant rejection(s) of Claim(s) 4 and 17)
	Regarding Claim 20, Kuncl et al./Luwang et al./Magazinik et al./Raman/Yeatts et al., teaches all the limitations as applied to Claim 18 and instructions stored thereon that, when executed by at least one processor, further cause the device to perform operations comprising determining that the second time period at least partially coincides with the selected time slot when there is at least a minimum threshold amount of time that overlaps between the second time period and the selected time slot. (See, relevant rejection(s) of Claim(s) 7 and 18)

Claim(s) 5, 13, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuncl et al. (US 10,839,695) and in view of Luwang et al. (US 2015/0120600) and Magazinik et al. (US 10,846,633) and Raman (US 2016/0379167) and Yeatts et al. (US 8,429, 019) and further in view of Ho (US 6,754,634).
Regarding Claim 5, Kuncl et al./Luwang et al./Magazinik et al./Raman/Yeatts et al., teaches all the limitations as applied to Claim 4. 
However, Kuncl et al., doesn’t explicitly teach wherein the computing device is configured to determine the minimum amount of time difference based on a loading time, a lead time, and a travel time from the pick-up location to the drop-off location.
But, Luwang et al. in the analogous art teaches determine the minimum amount of time difference a lead time, and a travel time from the pick-up location to the drop-off location. (Paragraph(s) 0060); and (Claim 2 and 3)(Luwang et al. teaches determining arrival and departure times for multiple delivery nodes, which, the system will take into account the maximum wait time at a demand point, unloading time, 
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify the system of receiving multiple shift timing information from a plurality of vehicles that are located in two or more sub regions of Kuncl et al., by incorporating the teachings of determining a time period based on an unloading time, wait time and travel distance of Luwang et al., since the claimed invention is merely providing some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help minimize the travel distance and maximize the profit for delivery trucks. (Luwang et al.. Paragraph 0057)
	With respect to the above limitation: while Luwang et al. teaches that an optimization process is able to determine arrival and delivery time periods for multiple delivery nodes using unloading time, waiting time, and travel distance. Examiner, further, notes that Yeatts et al., uses lead time to determine selectable delivery times. However, to the extent that Kuncl et al./Luwang et al./Magazinik et al./Yeatts et al., do not teach determining a time difference for a time period based on loading time, lead time, and travel time, see below rejection of Ho. 
But, Ho in the analogous art of determining time periods within a transportation schedule, teaches wherein the computing device is configured to determine the minimum amount of time difference based on a loading time, a lead time, and a travel time from the pick-up location to the drop-off location. (Column 9, Lines 15-
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify the system of receiving multiple shift timing information from a plurality of vehicles that are located in two or more sub regions of Kuncl et al., determining a time period for a delivery using a start time for second delivery point based on unloading time, waiting time, travel time of Luwang et al., a first vehicle transporting a passenger and items to from a pickup location to a hand-off location, which, the second vehicle will then meet the first vehicle at the handoff location and then take the passenger and the items to a final destination of Magazinik et al., a second time period that completely overlaps a first selected time slot of Raman, and providing a first time period based on multiple available time periods of a carrier, which, 

	Regarding Claim 13, Kuncl et al./Luwang et al./Magazinik et al./Raman/Yeatts et al./Ho, teaches all the limitations as applied to Claim 12 and determining the minimum amount of time difference based on a loading time, a lead time, and a travel time from the pick-up location to the drop-off location. (See, relevant rejection(s) of Claim(s) 5 and 12)

	Regarding Claim 19, Kuncl et al./Luwang et al./Magazinik et al./Raman/Yeatts et al./Ho, teaches all the limitations as applied to Claim 18 and instructions stored thereon that, when executed by at least one processor, further cause the device to perform operations comprising determining the minimum amount of time difference based on a loading time, a lead time, and a travel time from the pick-up location to the drop-off location. (See, relevant rejection(s) of Claim(s) 5 and 18)
	


	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
“Coincide,” Merriam-Webster, November 02, 2016, (hereinafter Coincide). Coincide can mean to occur at or exist at the same time.
“Determining time windows in urban freight transport: A city cooperative approach,” by Derya Eren Akyol, Rene B.M, and De Koster, Department of Department of Industrial Engineering, Dokus Eylul University, July 12, 2018, (hereinafter Time). Time teaches determining time windows for delivery vehicles in various cities. The system will determine time windows that vary between 2 and 6 hours for the different cities and the overlap varies from 1 to 6 hours. However, the prior art date doesn’t predate applicant’s priority date. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN A HEFLIN whose telephone number is (571)272-3524.  The examiner can normally be reached on 7:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Zimmerman can be reached on (571) 272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE CHEN/Primary Examiner, Art Unit 3628